PRESIDING JUSTICE BARRY, specially concurring. I agree that the trial court order refusing to consider venue should be affirmed. However, given the facts and circumstances of this case, I do not agree with all of the reasoning nor with the stated preferences of the majority opinion. Further, I specifically decline to join in that portion of the majority opinion which considers and discusses the doctrine of forum non conveniens. This is an interlocutory appeal by leave of this court pursuant to Supreme Court Rule 308 (87 Ill. 2d R. 308), and we may consider only the question of law certified to us by the trial court. In this case, the only question before us is as follows: “The question to be appealed is whether the fact that the registered agent of a profession corporation resides in a county other than that in which the principal place of business of the corporation is located is sufficient to allow venue to be fixed in the county where the registered agent resides and conducts his business.” In my view, the plain language of the question of law as certified does not include the issue of forum non conveniens, but limits us to making a statutory interpretation. I do agree with the statutory interpretation of the majority that venue was properly found to be in Peoria County. I would also observe that any inconvenience to the owners and employees of KAL that results from trying the case in Peoria County is a difficulty of the owners’ own choosing, since they elected to have a registered agent in a county other than where their principal place of business is located. Further, I would observe that it is not inconceivable that a professional corporation will have more than one place of business, or change the place of business, or change employees or owners, in whole or in part. In any event, the location of the defendant corporation’s registered agent is and was a matter totally within the owners’ control.